

Exhibit 10.1


SHARE EXCHANGE AGREEMENT


SHARE EXCHANGE AGREEMENT (this “Agreement”), dated as of September 29th, 2008,
by and among parties listed on Exhibit “A” hereto (individually, a “Seller” and
collectively, “Sellers”), SPORTSQUEST INC., a Delaware corporation (the
“Company” or “SPQS”) and VERIDIGM, INC., a Delaware corporation (“Purchaser” or
“VRGD”) and DOMARK INTERNATIONAL, INC (a Nevada Corp) (“DOMK”) (limited to those
matters relating only to DOMK).
 
WITNESSETH:
 
WHEREAS, Sellers are the record and beneficial owners of all of the majority of
the issued and outstanding shares of Common and Preferred stock of the Company
(the “SPQS Shares”) in the amounts set forth beside their respective names on
Exhibit “A”; and
 
WHEREAS, upon the terms and conditions set forth herein, Purchaser desires to
purchase all of each Seller’s right, title and interest in and to each Seller’s
common and preferred shares as indicated in EXHIBIT A and certain consideration
listed in Section 2.02, in exchange for the assets listed in Section 2.03 below
and for the irrevocable assignment of the judgment value inclusive of all
accrued interest to date, collection costs to date, enforcement costs to date,
and attorneys fees accrued to date of case - BC 359831 in the Los Angeles
Superior Court pursuant to VRGD (f/k/a E-Notes Systems Inc, Plaintiff) vs.
TOTALMED SYSTEMS INC., (the Defendant) (a Florida Corp) (the “TM Judgment”) as
is set forth on Exhibit “B” 
 
NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Sellers, the Company and Purchaser hereby agree to be legally bound as follows:
 
ARTICLE I
EXCHANGE OF SHARES
 
1.01 Exchange of Shares. Upon the terms and subject to the conditions of this
Agreement, on the Closing Date (as defined in Section 2.01 below), each Seller
is selling, conveying, assigning and transferring to Purchaser, and Purchaser is
purchasing and acquiring from each Seller, all of such Seller’s right, title to,
interest in and to such Seller’s SPQS common and preferred Shares, free and
clear of any and all claims, liens, charges, security interests, pledges or
encumbrances of any nature whatsoever (“Liens”) in exchange for TM Judgment .
 
ARTICLE II
CLOSING
 
2.01 Closing Date. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place on or before 10-17-2008 (the “Closing
Date”).
 
2.02 Failure to Close. In the event of that the following Closing conditions do
not occur;

 
 

--------------------------------------------------------------------------------

 

(a) Senior debt holders consent is NOT forthcoming for the assignment of
specific SPQS assets to DOMK or nominee as described herein PRIOR TO the Closing
date of 10-17-2008,
 
(b) Senior debt holders have NOT memorialized the consolidated debt positions
applicable to SPQS,
 
The Purchasers will agree to assign the TM Judgment (BC 359831) to DOMK for
50,000 shares of DOMK common stock and this Share Exchange Agreement will be
cancelled.


2.03 Document Deliveries by Sellers. At the Closing, Sellers shall deliver to
Purchaser, unless waived by Purchaser in writing, the following:
 
(a) certificates representing in the aggregate, 9,973,397 (nine million, nine
hundred and seventy three thousand, three hundred & ninety seven) SPQS common
Shares duly endorsed for transfer to Purchaser with medallion guarantee; and
 
(b) certificate representing 100,000 SPQS preferred Shares duly endorsed for
transfer to Purchaser with medallion guarantee; and
 
(c) sealed Certificate of Designation for SPQS preferred Shares; and
 
(d) Lock up & Leak out agreement on acceptable terms to all parties to be
executed by and between DOMK and Purchaser and SportsQuest, Inc., and
 
(e) notarized letter irrevocably waiving any and all due compensation and
cancelling any /all employment agreement (s) due to officer & director R. Thomas
Kidd from SPQS, and
 
(f) notarized letter irrevocably waiving any and all due compensation and
cancelling any /all employment agreement (s), consulting agreement due to
officer & director R. Altman from SPQS; and
 
(g) notarized evidence of irrevocable indemnification to the Purchaser pursuant
to litigation between Zaring - Cioffi “(ZCE Inc., ZCE”) and SPQS; and
 
(h) notarized evidence of irrevocable assignment of all litigation pursuant to
ZCE vs SPQS and SPQS vs ZCE to DOMK; and;
 
(i) evidence of irrevocable cancellation and termination of SPQS contracts and
all agreements with Scott Andresen; and
 
(j) a copy of 15c211 filed with FINRA and any and all FINRA comment letters; and

 
2

--------------------------------------------------------------------------------

 

(k) corporate resolutions instructing SPQS contracted Edgarizer service to
recognize change of control to nominated instructions; and
 
(l) copy of SPQS bylaws; and
 
(m) copies of Federal tax returns for fiscal years 2005, 2006, 2007
 
(n) copies and where available, originals of all SPQS accounting records and
work schedules used in preparing its reports to the SEC for the periods
10-31-07, and the 10Qs for January31, 2008, April 30, 2008 and the 10K for the
interim period 5-31-2008.
 
(o) Schedule of all outstanding remaining liabilities to be evidenced in
affidavit form and sworn and notarized by officer(s) / director(s) “(Exhibit
C”) 
 
(p) copy of verified, valid senior lenders (NIR Group LLC) irrevocable consent
to release and transfer of SPQS assets to be transferred to DOMK or other
nominated DOMK subsidiary; and
 
(q) notarized SPQS corporate board resolutions detailing the Agreement herein
and accepting the resignation (s) of all present Officers and Directors from all
executive positions, consultancies and corporate responsibilities and electing
newly nominated person (s) to Officer (s) and Director (s) positions of SPQS
upon closing, with Purchaser recognizing that, as SPQS is a reporting company
pursuant to the Securities Exchange Act of 1934, as amended, the resignation of
the current Directors is not effective until 10 days following the filing of a
Schedule 14f; and
 
(r) such other documents as may be necessary to effect the consummation of the
transactions contemplated by this Agreement.
 
2.04 Deliveries by Purchaser. At the Closing, Purchaser shall deliver to
Sellers, unless waived by Sellers in writing, the following:
 
(a) certificate (s) evidencing 390,000 (three hundred and ninety thousand)
Preferred Series A Shares of Greens Worldwide Inc (an Arizona Corp) (“GRWW”)
irrevocably transferred to DOMK; and
 
(b) All remaining assets of SPQS (“Exhibit E”) will be transferred to DOMK or
other nominated DOMK subsidiary upon closing for the consideration represented
herein, excluding 500,000 shares of DOMK held by SPQS, which shares will remain
in SPQS and nominated to designated party.
 
(c) such other documents as may be necessary to effect the consummation of the
transactions contemplated by the Agreement.
 
(d) Board resolution of purchaser approving this transaction.

 
3

--------------------------------------------------------------------------------

 


ARTICLE III
REPRSENTATIONS AND WARRANTIES OF OFFICER (S) AND DIRECTOR (S) AND
THE COMPANY


Officer (s) and Directors (s) and the Company, severally and jointly, represent
and warrant to Purchaser that:
 
3.01 Organization and Authority. (a) The Company is a corporation duly
organized, validly existing and in good standing prior to the closing date under
the laws of Delaware at closing and has the full corporate authority and power
to carry on its business, to enter into and perform this Agreement and to carry
out the transactions contemplated hereby.
 
3.02 Except as disclosed in Section 3.01, the Company has all the requisite
corporate power and authority to own or lease and operate its properties and to
carry on its business as now being operated and conducted. The Company is not
qualified to do business as a foreign corporation in any jurisdiction there
being no jurisdiction where the character of the Company’s business requires
such qualification, except where the failure to be so qualified would not have a
material adverse effect on the condition (financial or otherwise), operations,
or prospects of the Company (a “SPQS Material Adverse Effect”).
 
(a) This Agreement has been duly and validly authorized and approved by all
requisite actions of the Company and constitutes the valid and legally binding
obligations of each the Company, enforceable in accordance with its terms.
 
3.03 No Conflicts. Neither the execution, delivery or performance of this
Agreement, nor the consummation of the transactions contemplated hereby, nor
compliance with the terms and provisions hereof, will contravene any provision
of any applicable law, statute, rule or regulation, or any judgment, decree,
franchise, ruling, order or permit of any court or governmental authority
applicable to the Company,
 
(a) will conflict or be inconsistent with the organizational documents of the
Company, or
 
(b) will conflict or be inconsistent with or will result in a breach of or
constitute a default (or with notice or lapse of time or both, constitute a
default) under any contract to which the Company is a party or by which any of
his, her, or its assets is bound, which could reasonably be expected to have an
SPQS Material Adverse Effect, or
 
(c) will result in the creation of or imposition of (or obligation to create or
impose) any Lien upon the assets and properties of the Company.
 
3.04 No Consents. No order, consent, approval, license, registration or
validation of, or filing with, or exemption by, any federal, state or local
governmental agency, commission, board or public authority or any third party is
required to authorize, or is required in connection with, the execution,
delivery or performance by Sellers or the Company of this Agreement.

 
4

--------------------------------------------------------------------------------

 


3.05 Capitalization of the Company. 
 
(a) The authorized, issued and outstanding shares of capital stock of the
Company is set forth on Schedule 3.05 and to this Agreement. All of the issued
and outstanding shares of capital stock of the Company are duly authorized,
validly issued, fully paid, and non-assessable.
 
(b) There are no authorized or outstanding options, warrants, and other
equivalent rights to purchase or acquire capital stock of the Company other than
described in Exhibit D.
 
(c) Except as set forth on Schedule 3.05 (b) or Exhibit D, there are (i) no
authorized or outstanding securities, rights (preemptive or other),
subscriptions, calls, commitments, warrants, options, or other agreements that
give any person the right to purchase, subscribe for, or otherwise receive or be
issued capital stock of the Company or any security convertible into or
exchangeable or exercisable for capital stock of the Company,
 
(d) The outstanding debt securities of the Company that upon the conversion,
exchange, or exercise thereof would require the issuance, sale, or transfer by
the Company of any new or additional shares of capital stock of the Company (or
any other securities of the Company which, whether after notice, lapse of time,
or payment of monies, are or would be convertible into or exchangeable or
exercisable for shares of capital stock of the Company is evidenced in Exhibit D
(“NIR Holders Consolidated Notes”) ,
 
(e) no agreements or commitments exist obligating the Company to repurchase,
redeem, or otherwise acquire its capital stock or other securities, and
 
(f) no outstanding or authorized stock appreciation rights, phantom stock, stock
rights, or other equity-based interests in respect of the Company.
 
3.06 Title to SPQS Shares. Sellers own beneficially the SPQS common and
preferred Shares of the Company in the respective amounts set forth on Exhibit
“A”, free and clear of any Liens. Upon consummation of the transactions
contemplated hereby, Purchaser will receive good and marketable title to the
Shares, free and clear of any Liens.
 
3.07 Liabilities. Except as set forth on Schedule 3.07, the Company is not
subject to any liabilities or obligations of any nature, whether absolute,
accrued, contingent or otherwise, and whether due or to become due, that will
survive the Closing other than those listed in continuing liabilities affidavit
in Exhibit C.
 
3.08 Assets. The Company has good and marketable title to its assets, free and
clear of all liens.
 
3.09 Litigation. There are no lawsuits, inquiries, proceedings or investigations
pending or, threatened before any federal, state or local court or governmental
or administrative body or agency against the Company or any Seller related to
(i) the transactions contemplated by this Agreement, or (ii) the Company, nor,
are there any facts which would provide a basis for any such lawsuit, inquiry,
proceeding or investigation. The Company is not subject to any judgment, order
or decree entered in any lawsuit or proceeding.

 
5

--------------------------------------------------------------------------------

 

3.10 Real Property. The Company does not own or have any right, title or
interest in any real property except for its leasehold interests in the real
property lease described on Schedule 3.10.
 
3.11 Contracts. Schedule 3.11 hereto sets forth a list of all contracts,
agreements, leases and arrangements to which the Company is party (collectively,
the “Company Contracts”). Except as set forth on Schedule 3.11, the Company is
not in or alleged to be in default, nor to the best of Sellers’ knowledge, is
any other party in or alleged to be in default, nor, to the best knowledge of
Sellers, is there any basis for any claim of default by the Company or any other
party, under any of the Company Contracts.
 
3.12 Compliance With Laws. The Company is not in violation of any applicable
law, rule, regulation or ordinance including, without limitation, environmental
laws, or any judgment, writ, decree, injunction order or any other requirement
of any court or governmental agency or authority in any manner relating to the
Company, which could reasonably be expected to have an SPQS Material Adverse
Effect, nor has any Seller or the Company received written notice alleging any
such violation.
 
3.13 Taxes. The Company has filed all United States federal, state and local tax
returns of any kind required to be filed and has paid all taxes and other
charges due or claimed to be due with respect to the Company to any taxing
authorities. There are no Liens for taxes upon any of the Company’s assets and
there are no claims asserted for taxes against any Seller or the Company with
respect to any of the Company’s assets, except for taxes due but not yet
payable.
 
3.14 No Brokers. Neither the Company nor any Seller has incurred any obligation
or liability, contingent or otherwise, for brokers’ or finders’ fees or
commissions in connection with the execution and delivery of this Agreement or
the transactions contemplated hereby.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser hereby represents and warrants to Sellers and the Company on the date
of this Agreement that:
 
4.01 Organization and Authority. (a) Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of Delaware and has the
full corporate authority and power to carry on its business, to enter into and
perform this Agreement and to carry out the transactions contemplated hereby.
Purchaser has all the requisite corporate power and authority to own or lease
and operate its properties and to carry on its business as now being operated
and conducted. Purchaser is not qualified to do business as a foreign
corporation in any jurisdiction there being no jurisdiction where the character
of VRGD’s business requires such qualification, except where the failure to be
so qualified would not have a material adverse effect on the condition
(financial or otherwise), operations, or prospects of Purchaser (a
“VRGD Material Adverse Effect”).
 
(b) This Agreement has been duly and validly authorized and approved by all
requisite actions of Purchaser and constitutes the valid and legally binding
obligations of Purchaser, enforceable in accordance with its terms.

 
6

--------------------------------------------------------------------------------

 

4.02 No Conflicts. Neither the execution, delivery or performance of this
Agreement, nor the consummation of the transactions contemplated hereby, nor
compliance with the terms and provisions hereof, (a) will contravene any
provision of any applicable law, statute, rule or regulation, or any judgment,
decree, franchise, ruling, order or permit of any court or governmental
authority applicable to Purchaser, (b) will conflict or be inconsistent with the
organizational documents of Purchaser, (c) will conflict or be inconsistent with
or will result in a breach of or constitute a default (or with notice or lapse
of time or both, constitute a default) under any contract to which Purchaser is
a party or by which any of his, her, or its assets is bound, which could
reasonably be expected to have a VRGD Material Adverse Effect, or (d) will
result in the creation of or imposition of (or obligation to create or impose)
any Lien upon the assets and properties of Purchaser.
 
4.03 No Consents. No order, consent, approval, license, registration or
validation of, or filing with, or exemption by, any federal, state or local
governmental agency, commission, board or public authority or any third party is
required to authorize, or is required in connection with, the execution,
delivery or performance by Purchaser of this Agreement.
 
4.04 Assets. Purchaser has good and marketable title to its assets, free and
clear of all liens.
 
4.05 Litigation. Except as set forth in Schedule 4.05, there are no lawsuits,
inquiries, proceedings or investigations pending or, threatened before any
federal, state or local court or governmental or administrative body or agency
against Purchaser related to (i) the transactions contemplated by this
Agreement, or (ii) Purchaser, nor, are there any facts which would provide a
basis for any such lawsuit, inquiry, proceeding or investigation. Purchaser is
not subject to any judgment, order or decree entered in any lawsuit or
proceeding.
 
4.06 Compliance with Laws. Purchaser is not in violation of any applicable law,
rule, regulation or ordinance including, without limitation, environmental laws,
or any judgment, writ, decree, injunction order or any other requirement of any
court or governmental agency or authority in any manner relating to Purchaser,
which could reasonably be expected to have a VRGD Material Adverse Effect, nor
has Purchaser received written notice alleging any such violation.
 
4.07 Taxes. Purchaser has filed all United States federal, state and local tax
returns of any kind required to be filed and has paid all taxes and other
charges due or claimed to be due with respect to Purchaser to any taxing
authorities. There are no Liens for taxes upon any of Purchaser’s assets and
there are no claims asserted for taxes against Purchaser with respect to any of
Purchaser’s assets, except for taxes due but not yet payable.
 
4.08 No Brokers. Purchaser has not incurred any obligation or liability,
contingent or otherwise, for brokers’ or finders’ fees or commissions in
connection with the execution and delivery of this Agreement or the transactions
contemplated hereby.
 
4.09 Investment. Purchaser is acquiring the SPQS Shares for its own account, not
as nominee or agent, and not with the view to or for sale in connection with a
distribution of the SPQS Shares. It understands that the securities have not
been, and will not be, registered under the Securities Act by reason of an
exemption from the registration provisions of the Securities Act, the
availability of which depends upon, among other things, the bona fide nature of
its investment intent and the accuracy of its representations as expressed
herein.

 
7

--------------------------------------------------------------------------------

 
 
ARTICLE V
MISCELLANEOUS
 
5.01 Survival. The representations and warranties of Sellers and the Company on
the one hand, and the representations and warranties of Purchaser, on the other
hand, shall survive the Closing;
 
5.02 Expenses. Purchaser and Sellers shall bear their own respective expenses
incurred in connection with this Agreement, and in connection with all
obligations required to be performed by each of them under this Agreement. The
Company shall not bear any expenses of Sellers.
 
5.03 Notices. All notices, requests, demands, instructions and other
communications hereunder shall be in writing and shall be delivered to each
party hereto, mailed by registered or certified mail, return receipt requested,
sent by documented overnight delivery service or, to the extent receipt is
confirmed, telecopied to the parties at the following addresses (or to such
other address as a party may have specified by notice given to the other party
pursuant to this Section 6.03):


If to Sellers and the Company, to:
 
R. Thomas Kidd
1809 East Broadway #125
Oviedo Florida 32765
With a copy to:
         
(which shall not constitute notice)
   
If to the Purchaser, to:
 
Gary Freeman
Veridigm Inc.,
27 Old Gloucester Street
London WCIN 3AX



5.04 Entire Agreement. This Agreement, and the agreements, and instruments
referred to in this Agreement, constitute the entire agreement of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings between the parties with respect to their respective subject
matter.
 
5.05 Amendment; Waiver. No provision of this Agreement may be amended or
modified except by an instrument in writing signed by both parties hereto. No
waiver of any breach or default hereunder shall be considered valid unless in
writing and signed by the party giving such waiver, and no such waiver shall be
deemed a waiver of any subsequent breach or default of the same or similar
nature.

 
8

--------------------------------------------------------------------------------

 

5.06 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each party hereto, its legal successors and permitted assigns,
provided, however, that no party shall have the right to assign this Agreement,
in whole or in part, without the prior written consent of the other parties,
except that Purchaser may assign its rights under this Agreement to an affiliate
without the prior written consent of Sellers, provided that in such event
Purchaser shall remain liable for its obligations under this Agreement.
 
5.07 Headings. The section and paragraph headings contained herein are for the
purpose of convenience only and are not intended to define or limit the contents
of said sections and paragraphs.
 
5.08 Counterparts. This Agreement may be signed in counterparts, each of which
shall be deemed an original, and each party thereto may become a party hereto by
executing a counterpart hereof. This Agreement and any counterpart so executed
shall be deemed to be one and the same instrument. The exchange (by facsimile)
of facsimile copies of executed counterparts of this Agreement shall be deemed
execution and delivery thereof.
 
5.09 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware (without regard
to conflicts of law principles thereof or of any other State).
 
5.10 Severability. Any provision of this Agreement which is prohibited,
unenforceable or not authorized in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition, unenforceability
or non-authorization without invalidating the remaining provisions hereof or
affecting the validity, enforceability or legality of such provision in any
other jurisdiction.
 
5.11 Schedules; Certain Interpretive Matters. (a) The Schedules and Exhibits
referred to herein shall be construed with and as an integral part of this
Agreement to the same extent as if they were set forth verbatim herein.
 
(b) The specification of any dollar amount in the representations and warranties
contained in this Agreement or the inclusion of any specific item in any
schedule hereto is not intended to imply that such amounts or higher or lower
amounts, or the items so included or other items, are or are not material, and
no party hereto shall use the fact of the setting of such amounts or the
inclusion of any such item in any dispute or controversy between the parties as
to whether any obligation, item or matter not described herein or included in a
Schedule or Exhibit is or is not material for purposes hereof.
 
(c) As used herein, “include”, “includes” and “including” are deemed to be
followed by “without limitation” whether or not they are in fact followed by
such words or words of like import; “writing”, “written” and comparable terms
refer to printing, typing, lithography and other means of reproducing words in a
visible form; references to any person are also to its successors and permitted
assigns; “hereof”, “herein”, “hereunder” and comparable terms refer to the
entirety hereof and not to any particular article, section or other subdivision
hereof or attachment hereto; references to any gender include the other gender;
references to the plural include the singular and vice versa; references to this
Agreement or other documents are as amended or supplemented from time to time;
unless otherwise specified, references to “Article”, “Section” or another
subdivision or to an attachment or “Schedule” or “Exhibit” are to an article,
section or subdivision hereof or an attachment or “Schedule” or “Exhibit”
hereto.

 
9

--------------------------------------------------------------------------------

 

5.12 No Benefit to Others. The representations, warranties and covenants
contained in this Agreement are for the sole benefit of the parties hereto and
their respective successors and permitted assigns and they shall not be
construed as conferring and are not intended to confer any rights on any other
persons or entities.
 
5.13 Preparation of Agreement. Counsel for the parties have participated in the
preparation and review of this Agreement, and have negotiated it on behalf of
their respective clients. For purposes of construction, this Agreement shall be
deemed to have been drafted by all parties, and no ambiguity shall be resolved
against any party by virtue of his, her or its participation in the drafting of
the Agreement.
 
5.14 Attorneys’ Fees. If either party shall initiate a legal proceeding to
enforce its rights hereunder, the prevailing party in such legal proceedings
shall be entitled to recover from the other party all costs, expenses and
reasonable attorneys’ fees incurred in connection with such proceedings.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
and year first above written.
 
SELLER:
R. Thomas Kidd
   
 
     
R Altman
   
 
     
Director
PURCHASER:
   
VERIDIGM, INC.
   
By:
 
Gary Freeman
President & CFO


 
10

--------------------------------------------------------------------------------

 


SPORTSQUEST INC
   
By:
 
Name:
Title:
 
DOMARK INTERNATIONAL, INC
(only as it relates to Domark International, Inc.)
   
By:
 
Name:
Title:


 
11

--------------------------------------------------------------------------------

 


EXHIBIT “A” Seller’s common and preferred shares list

 
EXHIBIT “B” TM Judgment

 
EXHIBIT “C” Schedule of all outstanding remaining liabilities to be evidenced in
affidavit form and sworn and notarized by officer(s) / director(s)

 
EXHIBIT “D”  “NIR Holders Consolidated Notes”

 
EXHIBIT “E” All remaining assets of SPQS will be transferred to DOMK or other
nominated DOMK subsidiary upon closing for the consideration represented herein,
excluding 500,000 shares of DOMK held by SPQS, which shares will remain in SPQS
and nominated to designated party.
 
 
12

--------------------------------------------------------------------------------

 